               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,                Case No. 18-CR-183-JPS

 v.

 DVANTE T. JONES,
                                                                    ORDER
                            Defendant.


       On September 18, 2018, the grand jury returned an Indictment,

charging Defendant with two counts of unlawful acquisition of a firearm,

in violation of 18 U.S.C. §§ 922(a)(6), 924(a)(2). (Docket #1). On November

20, 2018, the parties filed a plea agreement indicating that Defendant agreed

to plead guilty to Count Two of unlawful acquisition of a firearm, in

violation of 18 U.S.C. §§ 922(a)(6), 924(a)(2). (Docket #10).

       The parties appeared before Magistrate Judge Nancy Joseph on

December 20, 2018 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #13). Defendant entered a plea of guilty as

to Count Two the Indictment. Id. at 1. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Joseph determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by an independent

factual basis containing each of the essential elements of the offense. Id.

       Magistrate Joseph filed a Report and Recommendation with this

Court, recommending that: (1) Defendant’s plea of guilty be accepted; (2) a

presentence investigation report be prepared; and (3) Defendant be
adjudicated guilty and have a sentence imposed accordingly. Id. at 1.

Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal

Rule of Criminal Procedure 59(b), the parties were advised that written

objections to that recommendation, or any part thereof, could be filed

within fourteen days of the date of service of the recommendation. Id. To

date, no party has filed such an objection. The Court has considered

Magistrate Joseph’s recommendation and, having received no objection

thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #13) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 5th day of February, 2019.

                                  BY THE COURT:



                                  ____________________________________

                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
